United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 18, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 04-41143
                          Summary Calendar



ROSENDO OLGUIN, SR.,

                                      Petitioner-Appellant,

versus

EDWARD PEREZ, Warden,

                                      Respondent-Appellee.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                        USDC No. 2:03-CV-469
                        --------------------

Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Rosendo Olguin, Sr., federal prisoner # 08141-078, appeals

the district court’s order granting the respondent’s motion for

summary judgment and dismissing his 28 U.S.C. § 2241 habeas

petition.   Olguin argues that he is entitled to credit on his

federal sentence for conspiracy to possess with intent to

distribute marijuana for time served while he was awaiting the

imposition of his federal sentence.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-41143
                                -2-

     The respondent provided summary judgment evidence that

Olguin received credit on his state sentence for the time he was

being held by federal officers pending his federal sentencing,

and Olguin has not refuted that evidence.    See FED. R. CIV. P.

56(c).   Therefore, Olguin has not demonstrated that he is

entitled to any additional credit for time served on his federal

sentence.    See 18 U.S.C. § 3585(a), (b).

     The district court did not err in granting the respondent’s

motion for summary judgment and in dismissing the 28 U.S.C.

§ 2241 habeas petition.

     AFFIRMED.